PARKS, Presiding Judge,
specially concurring.
I agree with the result reached by the Court in this case although that conclusion was not easily reached with regard to appellant’s first assignment of error. The state’s burden in showing that a defendant has knowingly and voluntarily waived his privilege against self-incrimination is a heavy one. Tague v. Louisiana, 444 U.S. 469, 100 S.Ct. 652, 62 L.Ed.2d 622 (1980). Our test of that burden is the sufficiency of the evidence showing the waiver. Glidewell v. State, 663 P.2d 738 (Okl.Cr.1983).
On the particular facts of this case, that burden has been met. However, the situation in this case comes very close to a “swearing match” between a single police officer and a defendant. A better practice would be to at least have the confession witnessed by another person; and better still would be a signed, written waiver of rights and statements.